The following opinion was filed June 5, 1934:
Fairchild, J.
The controlling questions which determine this case are treated in the case of Jessel S. Whyte v. Lindblom, ante, p. 21, 255 N. W. 265, 256 N. W. 244.
*29The respondent was eleven years of age at the time of the accident, was riding in the rear seat of the automobile, and did not participate in any way in the operation of the automobile, nor did she have any duty of lookout assigned to her. Under these circumstances, she was guilty of no negligence, and the trial court’s decision in her favor must be affirmed.
By the Court. — Judgment affirmed.
A motion for a rehearing was denied, without costs, on September 11, 1934.